                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-CR-00140-RJC-DSC
 USA                                         )
                                             )
     v.                                      )              ORDER
                                             )
 QUINTON OSHUMOND                            )
 LITTLEJOHN
                                             )

          THIS MATTER is before the Court upon the defendant’s Supplemental (US

v. Rehaif) Objections to the Presentence Investigation Report, (Doc. No. 69), and the

government’s response, (Doc. No. 72).

I.        BACKGROUND

          The defendant proceeded to jury trial on February 4-6, 2019, on charges of

possessing a firearm after being convicted of a crime punishable by more than one

years of imprisonment (Count One), possessing 28 grams or more of a mixture and

substance containing a detectable amount of cocaine base with intent to distribute

(Count Two), and possessing a firearm in furtherance of a drug trafficking offense

(Count Three). (Doc. No. 1: Indictment). The defendant did not request a jury

instruction on his knowledge of the status that prohibited him from possessing a

firearm as an element of the 18 U.S.C. § 922(g)(1) charge. The jury found the

defendant guilty of each count. (Doc. No. 53: Verdict).
II.   DISCUSSION

      A.     Timeliness

      The instant motion challenging Count One is couched as a supplemental

objection to the Presentence Report (PSR), but the defendant recognizes it

“functions in effect as a [Federal Rule of Criminal Procedure] Rule 29 Motion for

Judgment of Acquittal and Rule 33 Motion for New Trial.” (Doc. No. 69 at 1). The

government rightly notes that the motion, filed on November 4, 2019, just before

sentencing, missed the 14-day post-verdict deadline in Rules 29(c)(1) and 33(b)(2) by

months. (Doc. No. 72: Response at 1).

      The Supreme Court decided the case on which the defendant relies on June

21, 2019. Rehaif v. United States, 139 S. Ct. 2191 (2019). In the trial of that case,

the judge instructed the jury, over Rehaif’s objection, that the government was not

required to prove the defendant’s knowledge of the status that prohibited him from

possessing a firearm under § 922(g).1 Id. at 2195. The Supreme Court concluded

that the government is required to prove the defendant’s knowledge of his status

and remanded the case for consideration of whether the instructional error was

harmless. Id. at 2200. Because that decision came after the defendant’s trial and

prior to sentencing, the Court finds good cause to extend the Rule 29 and 33

deadlines pursuant Rule 45(b)(1) to consider the merits of the defendant’s claim.




1
  The law in this Circuit would have required a similar instruction. See Rehaif, 139
S. Ct. at 2199 (citing United States v. Williams, 558 F.2d 92 (4th Cir. 1978), for the
proposition that knowledge of status was previously not required)).
                                           2
       B.     Harmless Error

       When a jury instruction is not required under precedent that is later

superseded by the Supreme Court, the omission is harmless if a court concludes

“beyond a reasonable doubt that the omitted element was uncontested and

supported by overwhelming evidence.” United States v. White, 810 F.3d 212, 221

(4th Cir. 2016) (quoting Neder v. United States, 527 U.S. 1, 17 (1999)). In the

circumstances of this case, the Court easily finds beyond a reasonable doubt that

the omitted element, that is, the defendant’s knowledge that he had been convicted

of a crime punishable by more than one year’s imprisonment, was uncontested and

supported by overwhelming evidence.

       On September 18, 2106, this Court sentenced the defendant to thirty-seven

months’ imprisonment for possessing a firearm after being convicted of a crime

punishable by more than one year of imprisonment. (Case No. 3:15-cr-41, Doc. No.

29: Judgment at 1-2). The defendant was released from custody and began a two-

year term of supervised release on April 26, 2017. (Id., Doc. No. 36: Petition at 1).

Within five months, United States Probation Officers and local police conducted

searches at his residence, discovering the gun, drugs, and other items introduced in

the trial of this case. (Id. at 2).

       The defendant did not contest the omitted element during the trial. In fact,

he stipulated to the fact of a prior felony conviction, (Gov’t Ex. 37, 37a), and it would

have been an elementary exercise to prove his knowledge of that status for which he




                                            3
              was presently under supervision.2 Accordingly, the instructional error was

              harmless.

              III.    CONCLUSION

                      IT IS, THEREFORE, ORDERED that the defendant’s Supplemental (US v.

              Rehaif) Objections to the Presentence Investigation Report, (Doc. No. 69), are

              DENIED.

Signed: November 15, 2019




              2
                The government might also have sought to prove his knowledge of his prior felony
              conviction for conspiring to sell cocaine, for which he served a 13-16 month sentence
              for violating his probation in 2011. (Doc. No. 63: Presentence Report ¶ 61).
                                                        4
